                                                    THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   JOSHUA HOLT,                                          CASE NO. C19-1552-JCC
10                             Plaintiff,                  ORDER
11           v.

12   DEBRA BECKMAN et al.,

13                             Defendants.
14

15           This matter comes before the Court on the report and recommendation of the Honorable
16   Brian A. Tsuchia, United States Magistrate Judge (Dkt. No. 22). Having thoroughly considered
17   the report and recommendation and the relevant record, the Court hereby FINDS and ORDERS
18   that:
19       1. The report and recommendation is ADOPTED;
20       2. The case is DISMISSED without prejudice pursuant to Western District of Washington
21           Local Civil Rule 41(b)(2); and
22       3. The Clerk is DIRECTED to send copies of this order to the parties and to Judge
23           Tsuchida.
24           //
25           //
26           //


     ORDER
     C19-1552-JCC
     PAGE - 1
 1          DATED this 6th day of March 2020.




                                                A
 2

 3

 4
                                                John C. Coughenour
 5                                              UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C19-1552-JCC
     PAGE - 2
